Case 2:19-cv-00018-HCM-RJK Document 1-6 Filed 01/09/19 Page 1 of 2 PageID# 34



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

VIR2US, INC.,                                        CIVIL ACTION NO.

               Plaintiff,

        v.                                           JURY TRIAL DEMANDED

SOPHOS INC.; SOPHOS LIMITED;
SOPHOS GROUP PLC; and INVINCEA,
INC.,

               Defendants.



                   FINANCIAL INTEREST DISCLOSURE STATEMENT

       Pursuant to Local Rule 7.1 of the Eastern District of Virginia and to enable Judges and

Magistrate Judges to evaluate possible disqualifications or recusal, the undersigned counsel for

plaintiff, VIR2US, INC. in the above captioned action, certifies that there are no parents, trusts,

subsidiaries and/or affiliates of said party that have issued shares or debt securities to the public.




Dated: January 9, 2019                         Respectfully Submitted,

                                                /s/ Stephen E. Noona
                                               Stephen E. Noona
                                               Virginia State Bar No. 25367
                                               KAUFMAN & CANOLES, P.C.
                                               150 W Main St, Suite 2100
                                               Norfolk, VA 23510
                                               Telephone: (757) 624-3239
                                               Facsimile: (888) 360-9092
                                               Email: senoona@kaufcan.com

                                               Brian A.E. Smith (pro hac vice forthcoming)
                                               Alden K. Lee (pro hac vice forthcoming)
                                               Jeffrey D. Chen (pro hac vice forthcoming)
                                               Joseph J. Fraresso (pro hac vice forthcoming)
                                               BARTKO, ZANKEL, BUNZEL & MILLER APC
Case 2:19-cv-00018-HCM-RJK Document 1-6 Filed 01/09/19 Page 2 of 2 PageID# 35




                                   One Embarcadero Center, Suite 800
                                   San Francisco, CA 94111
                                   Telephone: (415) 956-1900
                                   Facsimile: (415) 956-1152
                                   Email: bsmith@bzbm.com
                                   Email: alee@bzbm.com
                                   Email: jchen@bzbm.com
                                   Email: jfraresso@bzbm.com

                                   Counsel for Plaintiff Vir2us, Inc.




                                      2
17095004v1
